PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/910,601
Filing Date: 5 Feb 2016
Appellant(s): Duindam et al.



__________________
Julie Nickols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 09/22/2021 and 10/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

As an initial matter, the examiner notes that the appellant has filed a first appeal brief on 09/22/2021 and a second appeal brief on 10/04/2021. The second appeal brief only addresses the summary of claimed subject matter and reiterates the citations of the appellant’s disclosure in a different format. As such this second appeal brief does not contain any specific arguments against the rejections that are currently before the board. Therefore, while the second appeal brief has been acknowledged by the examiner, all references to page or paragraph numbers iterated in the examiner’s response that follow hereafter should be understood to refer to the first appeal brief filed on 09/22/2021 (hereafter merely, “the appeal brief”).

The appellant’s arguments begin on pages 7-8 of the appeal brief by discussing at large the claimed subject matter and the references cited by the examiner. This is acknowledged by the examiner but these remarks do not set forth any specific deficiency in the rejection and therefore they are not responded to further.



Regarding the first alleged deficiency “C.1.” and regarding pages 10-11 of the appeal brief, the appellant cites the claim language “as the tip portion of the interventional instrument is actuated, the image is displayed so that the symbol representing the tip portion of the interventional instrument is a frame of reference for the image” which is found in both independent claims 1 and 18 and then further notes in particular that this needs to be a “frame of reference for the image” and from this they opine that that there is a difference between this claim language and the teachings of Glossop.
However, Glossop teaches this feature as iterated in the examiner’s rejection. For example, see the Final Rejection mailed 05/04/2021 noting that on pages 3-4 (bridging paragraph) the examiner rebuts this feature by citing:
1) Glossop’s Claim 6 to establish that the tracking device is the frame of reference (FOR) for the invention (first emphasis). Wherein Claim 6 states: “in each of the plurality of images and using … the one or, more position indicating elements associated with the ultrasound device to determine the path of the target vessel in three dimensions in a frame of reference of the tracking device”.
2) Glossop’s [0046] which states “the position indicating elements tracked by tracking device 121, may be placed on or integrated in needle assembly 125” and Figs 3A/C parts 301/307 to establish both textually and graphically that the tracking device resides in the tip of the interventional instrument, and
3) Glossop’s [0026] for establishing that the tracking of the tip allows for the utility of the display (second emphasis). Wherein [0026] states: “[0026] Because the puncture needle is tracked at its tip and its location and trajectory are known, the physician performing the procedure may determine if the puncture needle will correctly hit the portal vein by simulating what would happen if the physician 
Therefore, Glossop discloses that “as the tip portion of the interventional instrument is actuated, the image is displayed so that the symbol representing the tip portion of the interventional instrument is a frame of reference for the image.”

Additionally, the examiner notes that C.1. contains a sub-argument (see page 11 of the appeal brief) that iterates that the examiner’s remarks from the previous office action are incorrect. This sub-argument will be addressed in the rebuttal to argument C.2.

Regarding C.2., Appellant argues, “the Examiner is at least partially applying a design choice argument to claim 1.” The examiner disagrees. As shown in the Final Office action, a design choice argument was not set forth by the examiner regarding claims 1 and 18. Appellant’s arguments regarding design choice with respect to claims 1 and 18 are moot as the examiner did not rely on design choice.
Appellant further refers to design choice statements made by the examiner with respect to claims 3 and 20. 
The examiner acknowledges that some of the appellant’s figures show displays that are substantially different in format from Glossop’s display. However, the examiner notes that displaying the same data in a different format is merely a design choice which can be made at the prerogative of anyone reading the disclosure. It is further noted that other different and mutually exclusive perspectives/orientations are also displayed by the appellant (see Fig. 7 discussed above, but see also Fig. 3 of the instant disclosure which is remarkably similar to Glossop’s Figs. 6-7). With respect to Appellant’s argument that “This user-friendly display may allow the operator to quickly guide the 
Appellant further argues, “none of the views in the display 700 are displayed so that the dotted line 605 and/or needle 203 is a frame of reference for the image itself.” It is noted that the specification does not set forth an explicit special definition of “frame of reference for the image.” Under its broadest reasonable interpretation, Glossop teaches this limitation. It appears as though Appellant may be reading the limitation narrower than its BRI.
The examiner notes that: a) there are no statements in the originally field disclosure that allege particular advantages and/or unobvious results of the particular format of the display, and b) that the appellant has not cited prior art and/or provided an IDS to show evidence that the particular format of the display would be unobvious, and c) that the appellant has not filed an affidavit or declaration to provide their own statements that the format of the display would be unobvious. 
The examiner maintains that (arguendo) any difference between the claims and the art of Glossop that related specifically to the format of the displayed data (but not to the inputs, calculation steps, or content of the output) would be prima facie obvious as a matter of design choice.

Regarding the appellant’s third argument “C.3.” on pages 13-14 the appellant admits that Glossop’s display is constantly updated with the position of the interventional instrument and displays as much to the user so that the user can directs the advancement of the interventional instrument. However, Appellant appears to use this excerpt of Glossop to opine that the symbol representing the target location does not move with respect to the symbol representing the tip portion of the interventional instrument. The examiner disagrees. For example, Glossop’s [0074] is cited by the examiner in the rejection of this feature in claims 1 and 18 and states:
displaying the location of puncture needle 203 [i.e. the tip of the interventional instrument] relative to the mapped portal vein [i.e. the target location], computer element 101 may calculate …”
It is clear that the relative location of the two elements is displayed per se.
Likewise, as admitted by the appellant, Glossop’s [0026] iterates that this is updated as the position of the elements changes:
“[0026] … During this operation, the path/trajectory of the puncture needle may be continually observed on the display and potentially adjusted”.
As such either of these two citations alone is enough to establish that the relative positions of the elements are displayed.
Alternatively, the actual claim language regards “a symbol representing” the elements in question. As such the examiner already noted in the rejection that multiple elements depicted by Glossop read on this terminology. For example, the symbol representing the target location can be 603 directly, as the appellant appears to regard; or it could be 501/605 or even 607 as each of these represent the target location, e.g. from the perspective of the tip. This is explained in the first paragraph on page 3 of the Final Rejection mailed on 05/04/2021 in regards to the step of “displaying on a display system”. As such the appellant’s argument also appear to address only one of multiple interpretations proposed by the examiner and therefore even if Glossop had not stated that the relative positions of 203/603 were displayed in [0026]/[0074] then Glossop would still have taught the claimed limitations under the BRI thereof.
Lastly and as yet a further alternative response, if the appellant means to insinuate that a particular format to the display is present – such as one where the position of the interventional instrument is locked to the center of the display but the position of the target is free to move, the examiner notes that this is not present in the claims. Moreover, the examiner also notes that the 

Regarding the appellant’s fourth argument “C.4.” on pages 15-16 the appellant opines that claims 3 and 20, which are similarly drafted, are not obvious variants of Glossop. In this instance the examiner notes that much of the discussion of C.2. is relevant and therefore it should be incorporated herein by reference.
However, to best rebut this argument the examiner must first clearly establish their position. In more detail in the independent claim the examiner already identified that the symbol representing the not regarding the computer function of “wherein a size of the symbol representing the insertion distance scales as an insertion distance between the tip portion and the target location changes” as being a design choice. This feature is taught by Glossop because both lines 605 and 607 change their length/magnitude as the distance between the tip and the target changes. See the last paragraph of page 10 of the Final Rejection mailed on 05/04/2021 which shows this feature.
However, a line leading to the symbol representing the target location does not “surround the symbol representing the target location” and therefore Glossop alone and un-modified would not teach the claimed subject matter. As such, it should be clear that what the examiner is regarding to be design choice is not any substantive processing step nor any computer function, but rather the examiner is regarding the mere choice of different shapes/symbols for displaying the same data as the design choice made by the appellant in claims 3 and 20.
In more detail and citing the actual disclosures of the prior art and of Glossop, the examiner notes that the appellant utilizes a line and circle display (e.g. see Fig. 4 of the instant disclosure noting line (404) indicating the direction between the target (402) and the tip (400) and circle (410) 
The appellant opines on page 15 the display of a single symbol to indicate insertion distance results in a “clearer” and more “user-friendly” display that “may allow the operator to quickly guide the interventional instrument to the target location, which may result in a more efficient and a more successful procedure” than that of Glossop because users of Glossop’s invention must “look to two different lines/indicators to mentally determine the remaining insertion distance between the needle and the target”.
As a first rebuttal the examiner notes that this appears to be a statement of opinion per se (i.e. there is no evidence, no documentation, no declaration, etc.) so as to be spurious per se and the examiner further notes that a) this does not appear to be a valid argument when read in context of the specification and b) that opposing views could easily be provided. For example, when regarding a), the display element in question being a single circle may have ‘fewer display elements’ at least when read out of the context of the appellant’s specification, but in every actually disclosed embodiment the appellant also includes a portion of the data that is contained in Glossop’s lines 605 and 607 by way of including a line 404 to indicate the direction so as to actually have the same number of display elements. See for example both Glossop’s Fig. 7 and the appellant’s Fig. 4 noting that both have 4 displayed symbols as addressed above. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793      
                                                                                                                                                                                                /BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.